Citation Nr: 1328053	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  08-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a claimed left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 18, 1972 to October 2, 1972, with additional service with the National Guard including a period of active duty for training from October 21, 1977 to November 15, 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the RO.  

The Board remanded the case in May 2011 and January 2013 for additional development of the record.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided. 

The issues of service connection for the bilateral hip disorder and a back disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not shown to have a current left ankle condition that is due to an event or incident of any period of service.  


CONCLUSION OF LAW

The Veteran does not have a left ankle disability due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2012). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.

The letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

Hence, the June 2006 letter which meets Pelegrini's content of notice requirements also meets the VCAA's timing of notice requirement.  
  
The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and Social Security Administration (SSA) records.  

Further, the Board is aware that the issues, most recently, were remanded by the Board in January 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  

In pertinent part, that remand requested that the RO obtain all records referable to the Veteran's SSA disability benefits application.  This development was completed in February 2013.     

Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).
  
The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 
 
In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  

In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet.App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


Analysis

The Veteran asserts that he developed ankle problems in service.  In connection with his initial application submitted in May 2006, he reported receiving medical treatment for his left ankle in 1974 or 1975, but he did not remember the doctor or hospital.  In another statement, he noted having surgery in either 1973 or 1974.  In a statement received in May 2007, the Veteran reported that his ankle was "constantly twisting" during training and that he underwent surgery on it in 1974.   

Significantly, the service treatment records referable to the Veteran's first period of service are negative for complaints or findings referable to a left ankle disorder.   The service entrance examination in August 1972 was negative for pertinent abnormality.  A Medical Board in September 1972 found the Veteran to be unfit of induction due to "Coxa plana secondary to bilateral hips fracture dislocation.  

The medical records submitted in connection with the Veteran's claim show that, prior to service, he underwent surgery on each hip for bilateral slipped capital femoral epiphyses and a right hip intertrochanteric fracture in January 1970, prior to service.  

In January 1971, the medical records showed that the Veteran was injured when he jumped off a moving freight car and sustained a fracture of the right ankle, a contused right knee and a puncture wound over the left tibia.  

The service examination for enlistment in the National Guard in September 1977 was negative for a left ankle abnormality.  It was noted that he had had bilateral hip surgery seven year earlier and that he had no other significant past history.  A Medical Board in earlier November 1977 found that he had internal derangement of both hips due to an old injury in 1970 and was unfit for enlistment.  

The medical records submitted in connection with the Veteran application for Social Security Administration disability benefits were negative for a diagnosis referable to a left ankle disorder.  

In a submitted medical statement dated in August 1987, it was noted that the Veteran had complained of left ankle pain since "1972" and that this might have been due to "osteochondritis dissecans" and treated at St. Joseph's Hospital.  This was noted not to have been evaluated further.  

Based on a careful review of the entire record, the Board finds that the claim of service connection for a left ankle disorder must be denied.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  

Thus, where, as here, medical evidence does not establish that the Veteran has a left ankle disability for which service connection may granted, there can be no valid claim of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran was not afforded a VA examination.  On the facts of this case, however, an examination is not required.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirement for obtaining a VA medical opinion.   

The only evidence of record supporting the claims are his own lay assertions.  The Veteran is certainly competent to assert that he has left ankle pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the evidence of record does not establish that he has a left ankle disability that can be attributed to an event or incident of service.  

Moreover, in the absence of left ankle complaints or findings during either period of service, his lay assertions are of limited probative value for the purpose of identifying a left ankle disability that can be linked to either period of service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet.App. 465 (1994).   

To the extent that the submitted medical records only serve to show that the Veteran suffered a right ankle fracture and puncture wound to the left tibial area due to injuries sustained in 1971 prior to service, the subsequently recorded history of left ankle pain since "1972" alone would not provide a basis for linking any current left ankle manifestations to service.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).


ORDER

Service connection for a claimed left ankle disorder is denied.


REMAND

With regard to the Veteran's claim for service connection for a bilateral hip disorder, the Board reiterates that service connection is warranted for disability due to disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303.  A preexisting disorder is considered aggravated when there is a demonstration of an increase in disability during service, not due to the natural progress of the disease.

The record is clear that the Veteran had a preexisting bilateral hip disability when he entered active service.  Thus, the relevant question, that still needs to be answered is whether there was any increase in severity of the preexisting bilateral hip disorder during service that was not due to the natural progress of the disorder, i.e., was the "irritation" of the bilateral hip disorder during the Veteran's brief periods of service (as noted in the June 2011 VA examination report) normal course or did it represent a worsening of the bilateral hip disorder beyond the normal progression of the disorder? 

The Board is aware that in the January 2013 report of VA examination, the examiner stated, "the Veteran's bilateral hip condition was at least as likely as not aggravated by his preexisting bilateral hip condition."

Again, the Board notes that the relevant question is whether there was any increase in severity of the preexisting bilateral hip disorder during service that was not due to the natural progress of the disorder, i.e., was there a worsening of the preexisting bilateral hip disorder during service that was beyond the normal progression of the disorder? 

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Given the inadequacy of the VA examination as noted above, the Board finds that additional opinion is necessary to clarify this issue.

With regard to the claim for service connection for a back disorder, the Board notes that, in the January 2013 remand, the Board instructed the RO, in pertinent part, to schedule the Veteran for a VA examination to determine the etiology of the claimed back disorder. 

In addressing the etiology of the back disorder, the VA examiner was instructed to address and include specific discussion of the conflicting medical evidence of record, namely the conflicting June 2011 VA examinations.  To that end, the Board notes that, in a June 2011 VA examination report, the physician opined that the current back disability was at least as likely as not due to period of service in the military.  

In a subsequent June 2011 VA examination report, the nurse practitioner opined that the current back disability was less likely than not (less than 50 percent probability) incurred in or caused by service injury, event or illness, explaining there was no evidence in the Veteran's service treatment records to establish an injury occurred or that the Veteran sought treatment for his back during service.

In the January 2013 report of VA examination report, the examiner indicates the claims file was reviewed. However, there was no discussion of the conflicting evidence of record, namely the conflicting June 2011 VA examinations. 

A prior Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). Thus, specific discussion of the conflicting evidence of record, namely the conflicting June 2011 VA examinations, is necessary to comply with the previous request.

Further, the Board notes that, in the January 2013 VA examination report, the examiner concludes that the current back disorder manifested by degenerative arthritis was not related to service. The examiner's rationale seems to be that the current back disorder, degenerative arthritis, is not related to service because there was no evidence of back complaints or diagnosis in the service treatment records.

However, the Board notes that service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1154(a) compels VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

The Veteran asserts that he sustained a back injury during his brief periods of service.  While the Board is aware that the service treatment records contain no indication of, treatment for or diagnosis of a back disorder, in rendering opinion as to etiology, the examiner must address the Veteran's competent lay assertions of in-service back injury.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Given the inadequacy of the VA examination as noted above, the Board finds that additional opinion is necessary to clarify this issue.

Accordingly, these remaining matters are REMANDED for the following action:

1. The RO should take all indicated action to forward the Veteran's claims file to the VA examiner who conducted the VA examination for the bilateral hip disorder in January 2013 or a suitable substitute in order to obtain a clarifying opinion.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the physician for review.

Based on a review of the entire record, and examination findings as documented in the January 2013 VA report, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the pre-existing bilateral hip disability was aggravated (i.e., worsened beyond its natural progression) by the Veteran's brief periods of service.  If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

The opinion should be provided based on the results of the January 2013 examination, a review of the medical evidence of record, and sound medical principles.  

All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

If further examination is necessary to provide the requested opinion, such examination must be provided. 

2.  The RO should take all indicated action to forward the Veteran's claims file to the VA examiner who conducted the VA examination for the spine in January 2013 or a suitable substitute in order to obtain a clarifying opinion.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the physician for review.

For purposes of the opinion, the examiner should assume that the Veteran sustained a back injury during his brief periods of service.

Based on a review of the entire record, and examination findings as documented in the January 2013 VA report, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disorder had its onset during service or is otherwise etiologically related to an injury or other incident of his brief periods of service.  The examiner must address and include specific discussion of the conflicting medical evidence of record, namely the conflicting June 2011 VA examinations. 

The opinion should be provided based on the results of the January 2013 examination, a review of the medical evidence of record, and sound medical principles.  

All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

If further examination is necessary to provide the requested opinion, such examination must be provided. 

3.  After completing all indicated development, the claims remaining on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


